 In the Matter of SLOSS-SHEFFIELD STEEL & IRON Co.andDISTRICT50,UNITED MINE WORKERS OF AMERICA, C. I. O.Case No. R-3197.-Decided November 29,19411-Jurisdiction:concrete manufacturing industry.Investigation and Certification of Representatives:existence of question: refusalno bar to proceeding where contracting union ceased to function, was nolonger in existence, and failed to appear at hearing; election necessary.Unit Appropriate for Collective Bargaining:employees of concrete departmentof city furnaces, excluding supervisory and clerical employees; agreementas to.Mr. James W. Dorsey,for the Board.Mr. E. L. All,of Birmingham, Ala., for the Company.Mr. N. B. MaxwellandMr.William E. Mitch,of Birmingham,Ala., for the Union.Mr. Marvin C. Wahl,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn September 9, 1941, District 50, United Mine Workers ofAmerica, C. I. 0., herein called the Union, filed with the RegionalDirector for the Tenth Region (Atlanta, Georgia) a petition alleg-ing that a question affecting commerce had arisen concerning therepresentation of employees of Sloss-Sheffield Steel & Iron Co.,Birmingham, Alabama, herein called the Company, and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On October 9, 1941, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Act,andArticle III, Section 3, of 'National Labor Relations BoardRules and Regulations-Series 2, as amended, ordered an investiga-tion and authorized the Regional Director to conduct it and to pro-vide for an appropriate hearing upon due notice.37 N L. R B. No. 17.134 SLOSS-SHEFFIELD STEEL & IRON Co.135On October 15, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the Union.''Pursuant to notice, a hearing was held on October 23, 1941, at Bir--mingham, Alabama, before Alexander E. Wilson, Jr., the TrialExaminer duly designated by4he-'Chief Trial Examiner.The Com-pany was represented by counsel and the Union by its representa-tives; both parties participated in the hearing.Full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues-,-was-afforded all parties.During thecourse of the hearing, the- Trial Examiner made various rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner, and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF fH1t COMPANYSloss-Sheffield Steel & Iron Co., a New Jersey corporation, is en-gaged primarily in the manufacture, sale, and distribution of pigiron.It owns and operates two coal mines, four ore mines, four blastfurnaces; two slag plants, a byproducts plant, and a ready-mixed con-crete plant, all of which are located in or near Birmingham, Alabama,where the Company also maintains its principal offices. In 1939, theCompany used approximately 1,600,000 long tons of raw material inits operations, about 2 per cent of which was obtained from sources out-side the State of Alabama.The raw materials for the concrete plantwere obtained from within the State of Alabama. In the same periodthe Company's various manufactured products weighed approximately1,400,000 long tons, 38 per cent of which was shipped to places out-side the State of Alabama.All of the concrete was delivered withinthe State of Alabama.The slag that is used in the concrete plant'soperations is produced by the .Company's blast furnaces.The Com-pany agrees that its various- operations- form an integrated system.II.THE ORGANIZATION INVOLVEDDistrict 50, United Mine Workers of America, is a labor organ-ization affiliated with the Congress of Industrial Organizations, admit-ting to membership employees of the Company.'Copies of the notice of hearing were also served upon the American Federation of'Labor and the International Hod Carriers,Building,and Common Laborers Union of'America, Local No 971, affiliated with the A. F of L, but neither appeared at the hearing 136DECISIONS OF NATIONAL, LABOR RELATIONS BOARDIII.THE QUESTION'CO\CERNING REPRESENTATIONThe Union requested the Company to recognize it as the exclusiverepresentative of the employees of the concrete department.The Com-pany refused because of the existence of a contract between it andthe InternationalHod Carriers, Building, and Common LaborersUnion of America, Local No. 971,, affiliated with the A.- F. of L.,herein called the Hod Carriers, in which the latter is recognized asthe exclusive bargaining representative for all such employees.On October 16, 1940, the Company and the Hod Carriers enteredinto an agreement covering the employees in the concrete plant andgranting the Hod Carriers exclusive recognition.2 ' The agreement pro-vides that it should remain in effect for one year from October 16,1940, and from year to year thereafter until terminated by eitherparty on sixty days' written notice before the expiration of a yearlyperiod.Neither the Company norjhe Hod Carriers has given noticeof intention to terminate the agreement.The Company contendsAt the hearing, McLaughlin, the former financial secretary of theHod Carriers, testified that that organization ceased to, function inFebruary or March 1941, and was no longer in existence. Since thattime, no meeting of, tie-organization has been held. As noted above,copies of the notice of hearing in this proceeding were served onthe Hod`Carriers and on a representative of the American Federationof Labor.Prior to the hearing, ,tile Trial Examiner telephoned theoffices of the Hod Carriers aiid the American Federation of Labor,notified them of the hearing, and requested that they make an appear-ance.However, neither the Hod Carriers nor the American Federationof Labor appeared.Under the circumstances, we find that the agreement entered intobetween the Company and the Hod Carriers on August 16, 1940, doesnot constitute a bar to this proceeding.'A statement by the Trial. Examiner during the hearing indicatesi liat the Union represents ti , substantial number of employees in theunit found below to be appropriate.42The agreement was executed following certification of the Hod Carriers by the Boardas exclusive representative of the employees in the concrete plantMatter of Sloss-Shefield SteelifIron CompanyandHodcairiers Local Union No971, 27 N. L. R BNo 30as SeeMatter of United Stove CompanyandInternationalUnion, United AutomobilelVorlersof America,affiliatedwith the Congress of IndustrialOrganizations,30 N L R B,No 49'The Trial Examiner's statement showed that the Union submitted to him 12 member-ship cards, 10 of which bole names of persons appearing on the Company's pay roll ofSeptember 27, 1941, which contained 12 Haines m allAt the time of the hearing, therewere 17 employees in the concrete' department,' 12 of whom were production and main-tenance employees, and 5 of whom were supervisory and clerical employees SLOSS-SHEFFIELDSTEEL, & IRON co.s137We find that a question has arisen concerning the representationof employees of the Company.IV. THEEFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which has arisen,occurring in connection with the operations of the Company describedin Section I above, has a close, intimate, and substantial relation totrade, traffic, and commerce among the several States and tends tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE APPROPRIATE UNITThe parties agree, and we find, that all employees of the concretedepartment of the city furnaces of the Company, excluding supervisoryand clerical employees, constitute a unit appropriate for the purposesof collective bargaining.We also find that such unit will insure toemployees of the Company the full benefit of their right to self -organi-zation and to collective bargaining and otherwise will effectuate thepolicies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe findthat the question which has arisen concerning the represen-tation of employees of the Company can best be resolved by an electionby secret ballot.5In accordance with our usual practice,we shalldirect that those eligible to vote in the election shall be the employeeswithin the appropriate unit who were employed by the Companyduring the pay-roll period immediately preceding the date of theDirection of Election,subject to the limitations and additions setforth in the Direction.On the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Sloss-Sheffield Steel & Iron Co., Birming-ham, Alabama, within the meaning of Section 9 (c) and Section 2(6) and (7) of the National Labor Relations Act.5The Union requested that it be certified on the basis of the record without theholding of an electionWe are of the opinion, however,that the Union's claim torepresent a majority of the Company's employees should be established in an election.Matter of Armour itCompanyandUnited PackinghouseWorkers,Local Industrial UnionNo 13 of Packinghouse Workers Organizing Committee,affiliatedwith C. 1. 0., 13N. L. R. B 567. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.All employees of the concrete department of the city furnacesof the Company, excluding supervisory and clerical employees, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b-) of the National Labor RelationsAct.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Sloss-Sheffield Steel & Iron Co., Birmingham, Alabama, anelection by secret ballot shall be conducted as soon as possible but notlater than thirty (30) days from the date of this Direction of Elec-tion, under the direction and supervision of the Regional Directorfor the Tenth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations, among all employees, of the concrete depart-ment of the city furnaces of the Company who were employed by theCompany during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring such pay-roll period because they were ill or on vacation orin the active military service or training of the United States, ortemporarily laid off, but excluding supervisory and clerical employ-ees and employees who have since quit or been discharged for cause,to determine whether or not they desire to be represented by District50,United Mine Workers of America, affiliated with the Congress of.Industrial Organizations, for the purposes of collective bargaining.